COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:         In the Interest of A.L.P., a Child

Appellate case number:       01-19-00144-CV

Trial court case number:     18-DCV-252443

Trial court:                 505th District Court of Fort Bend County
       Proceeding pro se, appellant, C.J.M., has filed a notice of appeal of the trial court’s
final decree of termination. On January 31, 2019, appellant requested preparation of a
reporter’s record of a hearing conducted on January 22, 2019 on Petitioner’s Motion to
Waive Mediation and for Trial Setting. See TEX. R. APP. P. 34.6(b), 35.3(b). However,
the reporter’s record filed in this Court does not include a record of that hearing. See TEX.
R. APP. P. 35.3(b).
       Accordingly, the court reporter is ordered to prepare and file a reporter’s
record of the January 22, 2019 hearing in this appeal within 10 days of the date of
this order. No extensions of time will be granted.1 See TEX. R. APP. P. 28.4(b)(2),
35.3(c). At the time the record is filed with this Court, the court reporter shall provide a
copy of the reporter’s record of the January 22, 2019 hearing to appellant at the address
he has provided this Court:
       Curtis McGuire #00226221
       Fort Bend County Jail
       1410 Williams Way Blvd.
       Richmond, TX 77469.
The court reporter shall certify to the Clerk of this Court, within 14 days of the date of
this order, the date upon which delivery of the record to the appellant is made.
       Appellant’s brief remains due on June 3, 2019.

1
       Because this appeal involves the termination of the parent-child relationship, this Court is
       required to bring the appeal to final disposition within 180 days of the date the notice of
       appeal was filed, so far as reasonably possible. See Tex. R. Jud. Admin. 6.2, reprinted in
       Tex. Gov’t. Code Ann., tit. 2, subtit. F app.
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually    Acting for the Court

Date: _May 21, 2019___